February 9, 1998
Dear State Medicaid Director:
The purpose of this letter is to call your attention to four Defense Enrollment Eligibility Reporting System (DEERS)
related items of considerable importance to the Center for Medicaid and State Operations (CMSO) and to your State. They
are:

1998 DEERS data match schedule for States DEERS On-Line Access Electronic Media Claims (EMC) Submissions
Where to file Civilian Health and Medical Program of the Uniformed Services (TRICARE/CHAMPUS) Claims DEERS
Data Match Schedule
The schedule for data matches between DEERS and the State Medicaid agencies for calendar year 1998 is attached for
your information. Please forward a copy of this notice to the appropriate staff or contractor personnel responsible for
conduct of this data match. If there is a need for any change or modification to the schedule as it now stands, please contact
the CMSO staff person identified later in this letter.
The DEERS is to receive a computer tape or cartridge (cartridge is the preferred media) from each State one week before
the assigned match date. The cartridge or tape as well as the external package should be labeled indicating the originating
source and appropriate contact persons. Be sure to show the name of the State contact even if a contractor is performing
the match. A transmittal sheet should be included in the package showing the contact person's name, address and phone
number, State contact and phone number, media type, and number of records.
Permanent State code numbers have been assigned for use in positions 2-3 of the DEERS State Query Record. Please
ensure use of the numbers indicated on the enclosed match schedule. Also, cartridges received by DEERS should contain,
at a minimum, the social security number, name, date of birth, and address for each Medicaid eligible who is suspected to
have TRICARE/CHAMPUS eligibility. Only those beneficiaries who are suspected of having TRICARE/CHAMPUS
eligibility are to be sent to DEERS to be matched. There is no set order in which the records need to be sequenced, but
social security number ascending order is preferred. Cartridges should be mailed to:
DMDC/DEERS-HCFA
400 Gigling Road
Seaside, California 93955-6771
(408) 583-2400
DEERS On-Line Access
For the purpose of verifying eligibility and coverage periods for TRICARE/CHAMPUS eligibles, States can supplement
the DEERS data match by having ongoing on-line access to the DEERS database. On-line access is particularly helpful in
situations where claims have been rejected by the TRICARE Managed Care Support (MSC) contractor or the CHAMPUS
Fiscal Intermediaries (FIs) and additional information is needed from the DEERS database before resubmitting the claim.
In order to participate, State agency staff need to contact Mr. George Bodie, Chief, Medical Requirements Branch, at
the DEERS/RAPIDS Program Office at the Defense Manpower Data Center in Arlington, Virginia, and request to
participate in the on-line process. Mr. Bodie can be reached at (703) 696-6771/5865.
Passwords and identification numbers will be assigned by DEERS. Questions or problems accessing on-line to DEERS
should be made directly to the DEERS field service representative in your area. If you do not know the field service
representative for your area, call (703) 578-5211 and ask for the name and phone number of the representative who
services your area.
A copy of your cover letter and completed application forms should also be mailed, or faxed to Joe Dulany at the
following address:
Health Care Financing Administration
Center for Medicaid and State Operations, C4-25-02
Attention: Joe Dulany
7500 Security Boulevard
Baltimore, Maryland 21244-1850

FAX No. (410) 786-3252 or (410) 786-0020
If you are not using on-line access, I urge you to make application today to use this enhancement.
Electronic Media Claims (EMC)
In order for you to process claims via EMC you first must have on-line access to the DEERS database to verify
eligibility. On-line accessibility facilitates prior verification of eligibility and coverage from the DEERS database and can
reduce the likelihood of denials when claims are submitted to the MCS contractor or the CHAMPUS FIs.
Since MCS contractor or the CHAMPUS FI is using proprietary formats for EMC processing, we urge you to make
contact with your designated FI now to begin the process of conversion to EMC processing. Points of contact for EMC at
the MCS contractors or the CHAMPUS FIs are as follows:
Foundation Health Federal Services
Mr. Eric Osborne
(916) 935-3177
Palmetto Government Benefits Administrators
Mr. Joe Rhame
(803) 665-7822 extension 66438
UNISYS
Ms. Teresa Dora
(812) 379-5208
Wisconsin Physician Services
Ms. Marcia Green
(608) 221-5052
Where to File TRICARE/CHAMPUS Claims
The TRICARE Support Office, formerly the Office of Civilian Health and Medical Program of the Uniformed Services
(OCHAMPUS) maintains a home page at http://www.ochampus.mil. Under the "What's New" heading you can identify the
claims processor that handles claims for your State. You can go directly to this page by using the addresshttp://www.ochampus.mil/FWHT.htm
Sincerely,
Rachel Block for Sally Richardson Director Center for Medicaid and State Operations
Attachment
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
All TPL Coordinators Lee Partridge, American Public Welfare Association Jennifer Baxendell, National Governors'
Association Joy Wilson, National Conference of State Legislatures HCFA Press Office
DEERS DATA MATCH SCHEDULE FOR 1998
01/29/98
State Code
17
48
20
33
13
56
19
09
12

State

Match Date

Illinois
Texas
Kansas
New Hampshire
Georgia
Wyoming
Iowa
Connecticut
Florida

03/02/98
03/09/98
03/16/98
03/23/98
03/30/98
04/06/98
04/13/98
04/20/98
04/27/98

42
51
15
04
24
22
23
45
29
01
47
06
39
26
40
55
05
54
46
34
02
11
25
37
31
27
21
30
28
18

Pennsylvania
Virginia
Hawaii
Arizona
Maryland
Louisiana
Maine
South Carolina
Missouri
Alabama
Tennessee
California
Ohio
Michigan
Oklahoma
Wisconsin
Arkansas
West Virginia
South Dakota
New Jersey
Alaska
Dist. of Columbia
Massachusetts
North Carolina
Nebraska
Minnesota
Kentucky
Montana
Mississippi
Indiana
10
50
16
44
36
53
35
*
*
*
*
*

05/04/98
05/11/98
05/18/98
05/25/98
06/01/98
06/01/98
06/08/98
06/08/98
06/15/98
06/22/98
06/22/98
06/29/98
07/06/98
07/06/98
07/13/98
07/20/98
07/20/98
07/27/98
08/03/98
08/10/98
08/10/98
08/17/98
08/17/98
08/24/98
08/31/98
09/07/98
09/14/98
09/21/98
09/21/98
09/28/98
Delaware
Vermont
Idaho
Rhode Island
New York
Washington
New Mexico

10/05/98
10/12/98
10/12/98
10/19/98
10/26/98
11/02/98
11/09/98
11/16/98
11/23/98
11/30/98
12/07/98
12/14/98

(*)=denotes open dates

Any State that cannot meet the established schedule should notify the HCFA DEERS point of
contact, Joe Dulany at (410) 786-0665, or e-mail at jdulany@hcfa.gov, as soon as possible.

